HEMPHILL, District Judge
(dissenting).
I respectfully dissent.
The order of the majority of the court in this matter is of grave concern to this member. Therefore, I find it necessary to state the areas of my dissatisfaction with the prevailing opinion.
*792I
There is no delegation of legislative power by Section 23-264 (S.C.Code 1962 Anno.) impermissible or otherwise. As this court understands the election laws of the State of South Carolina the nomination of candidates and subsequent placing of their names on the ballot as pertinent to these facts is required by statute to proceed as follows:
(a) The party county committee calls a county convention for the selection of state delegates, which convention meets on the 1st Monday of March of general election years. (Section 23-259) Members of the parties state committee are also chosen at county conventions. (Section 23-259)
(b) The state committee sets the date for the state convention. Ten days notice of the convention must be given and the convention must be held in March. (Section 23-261) Thus the earliest the convention can be held is March 11 and the latest is March 31.
(c) If the party in convention chooses to nominate by primary the time for filing commences the day after the convention and closes two weeks later. The challenged statute Section 23-264 provides that nominations made at convention shall be made not later than the closing of primary entries.
(d) If no party chooses to select its candidates by primary then presumably the nominations need not be made until 35 days before the election (Section 23-400.15).
The opinion of this member of the court is that the above constitutes no delegation of legislative power. Any party may choose to nominate by primary or nominate by convention. By holding its convention at the latest possible date and choosing to nominate by primary, any party can by itself extend the time for nominations for a very limited time. Only by acting in concert and all parties nominating by convention could the time be extended to that specified in Section 23-400.15. However, the parties cannot simply fix the date affecting the plaintiff herein as indicated by the majority. Their power, as granted by the statute, is to make a significant choice with reference to their own conduct. (To nominate by primary or convention). The result complained of by the plaintiff and the court comes from the operation of the statute as a consequence of the separate determinations of the parties concerning their nomination of candidates, not from the choice of the parties collectively or any one of them as to what the date for nomination shall be. It has never been the law nor could it be that statutory requirements effected by or activated upon an act of a private party, even if such act may be volitional on the part of the private party, would constitute a delegation of power to that private party. For example, the law may require that a motorist report any automobile collision to the proper authorities. A private party may commit an assault with his automobile upon a second motorist in his automobile. Both motorists must comply with the statute. The majority opinion would say that requiring the victim to report constitutes an unauthorized delegation of power to the assaulting motorist. In State ex rel. Richards v. Moorer, 152 S.C. 455, 150 S.E. 269 (1929) the South Carolina court reasoned (in dismissing an attack on a Legislative Act providing (among other things) for financing highway construction by the South Carolina State Highway Commission) as to the “delegation doctrine”:
There is no question here of alternative laws. There is but one law, with alternative plans of financing provided for the purpose of carrying out the law. The act, as it came from the hands of the Legislature, is complete in itself in form and substance; * * * The highway commission is given no power to add to, or to take away from, the law as enacted, * * * The authority conferred upon the commission * * * is an authority or discretion as to the execution of the law, being merely a *793choice of method of procedure for carrying out the purpose of the act, and is nothing more than provision for efficient execution and administration of a finished statute.
Here the determination to be made by political parties is of very substantial importance to those parties. The consequence complained of as a delegation of legislative power is the direct result of the operation of the statute. The political parties have no choice with respect to the deadline for filing. Therefore no power has been delegated to them in that regard.
II
Having found in Code Section 23-264 a delegation of legislative power to a private party the majority declares it unconstitutional and issued its injunction. Article I, Section 1 of the United States Constitution vests in the Congress all the legislative powers of the federal government. Article III Section 1 of the Constitution of South Carolina accomplishes, on the state level, an analogous delegation of state powers to the state legislature. Three-judge courts have power to declare state statutes unconstitutional only if they violate the United States Constitution.1 While a delegation might be impermissible under the Constitution of the State, it by no means follows that it is also impermissible under the Fourteenth Amendment. The Fourteenth Amendment has never been interpreted, nor was it designed to make Article I, Section 2 of the United States Constitution applicable to the states.
This member simply cannot understand how it follows from the finding of a delegation of legislative power that there is a violation of the due process clause of the Fourteenth Amendment.
Ill
Aside from his disagreement with the court as to the constitutionality of the statute in question, this member does not consider appropriate the relief granted.
By letter of September 3, 1970, the plaintiff political party informed the Secretary of State of the names of the plaintiff’s candidates and requested that they be placed on the ballot. By letter of September 4, 1970, the plaintiff was informed by the Director of the State Election Commission that the challenged statute (Section 23-264) prohibited the placing of the names on the ballot. That letter was concluded as follows:
Therefore, on behalf of the State Election Commission I hereby advise that I am without authority to place the names of your nominees for Governor and Lieutenant Governor on the ballot for the November 3, 1970 General Election unless notified to the contrary by the Attorney General of the State of South Carolina dr an appropriate court order.
This action was filed on October 20, 14 days before the election was to be held. The matter came to be heard by the court on October 26. At the time the uncontroverted evidence indicated:
(1) The ballots had been printed commencing September 24 at a cost of $8,-000.00 and distributed October 16, 1970.
(2) The absentee ballots had been distributed October 7 and an undetermined number of them had been marked and returned.
(3) New ballots could not be printed and distributed prior to the election.
Thus the complaint of the plaintiff came too late to allow relief to be given without creating confusion (Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968)) and the plaintiff was *794guilty of delay giving rise to the equitable doctrine of Laches. Either of which considerations requires that the injunction not issue.
The Williams case states that an injunction should not be issued if because of the nearness of the impending election confusion will result. The most certain indication that this counselling of the Supreme Court has been violated by this court is found in the body of the injunction. The defendant is required:
1) Unless found by the State to be mechanically impracticable to accomplish, the names of the United Citizens Party candidates shall be placed on all voting machines used in South Carolina at the General Election November 3,1970.
2) If the State should conclude that putting the names in the machines is impracticable to accomplish, then the State shall facilitate to the maximum extent possible the exercise of the write-in vote privilege on such voting machines in any manner that may prove feasible.
This member knows of no injunction issued by any court to requiring an act if not “mechanically impracticable to accomplish” or to “facilitate to the maximum extent possible.” Those terms are difficult to define making enforcement by the court impossible. The defendant cannot know whether, under the conditions existing, specific acts are necessary and it is subject to the contempt power of this court should it err in its determination of what is “mechanically practicable” in the time remaining or what is “maximum facilitation possible.”
The injunction, because the court did not know, indeed it appeared that no one knew, what could be done along the lines indicated, left determination to the defendant. The defendant must make that determination, as this member must write this dissent, without proper deliberation and information because of the nearness of the impending election. The defendant must make its determination at its own peril. The lateness of the hour required the vagueness of the order. The vagueness of the order necessarily infuses confusion and speculation into the elective process and opens the door for politically motivated charges and countercharges extraneous to the legitimate concern of the electorate.
The fact that the Williams case based its decision on the avoidance of confusion in the election, does not indicate that the defense of Laches may not prevail where such defense is clearly made out by the facts. The plaintiffs herein were informed of the position of the defendant with regard to placing the names on the ballot by the 5th or 6th of September. They remained silent while the ballots were printed and distributed and the voting machines set, all at substantial expense. Quite apart from the lateness of the complaint with regard to the approaching election, the intervening actions of the defendants, after promptly and unequivocally advising the plaintiffs of the state’s position, should bar further relief. No substantial explanation for the delay was offered by the plaintiff.
IV
The majority substitutes its judgment of the proper timing of pre-election procedures for the judgment of the South Carolina State Legislature. It does so absent any showing that such timing, in practice, causes any hardship or effects any discrimination. The majority ignores the fact that Democrats, Republicans, and Independents have followed the law. To declare the statute (Section 23-264, South Carolina Code, 1962, Annotated) unconstitutional on the basis of the majority’s judgment as to timing is to deprive the people of South Carolina of the right to prescribe orderly processes for all political parties. The statute (s) make no distinction.
At no place in the statute is the Democratic Party named. At no place in the statute are other parties excluded. The majority, for the purpose of supporting its ultimate findings, reads into the *795statute what it chooses, then decides the statute unconstitutional as re-written by judicial fiat.
What timing would the majority prescribe? Would it dictate the election laws the legislature must now re-enact, (assuming arguendo that the majority is correct) or shall we assume the majority has found the state has no “compelling state interest” to protect, and elections shall be guided by court direction?
The statute imposes no heavy burden. Even cursory examination of Section 23-264 reveals that this has been the law since 1950. Elections “have come and gone”, and apparently a people have been satisfied. A two-party system (now there are three, and possibly more parties) has been born, nurtured and grown to maturity in the passing years. Suddenly, for the expediency of the majority opinion, the guidelines have been crushed. Such expediency has no place in judicial decisions. The majority says the statutes favor one party despite the fact three parties are already on the printed ballot which will be used in the election of November 3. Those three parties have abided by the statutes; they do not complain. Perhaps this fact has no place in judicial reasoning as to the reasonableness or fairness of the state election laws. But to allow one party to ignore the law until the eleventh hour and hope the courts will forgive the party its mistakes of omission, and at the same time provide a sounding board for publicity purposes, defeats the integrity with which we would cloak our elections.
In Williams v. Rhodes (1968), supra, the Supreme Court of the United States recognized the judicial impropriety of eleventh hour presentations:
Certainly at this late date it would be extremely difficult, if not impossible, for Ohio to provide still another set of ballots. Moreover, the confusion that would attend such a last-minute change poses a risk of interference with the rights of Ohio citizens, for example, absentee voters.
The corollary is obvious.
It was for these reasons the injunction was first refused by this member on October 23. It is for these reasons the action should be dismissed at this publication.

. See Swift and Co. v. Wickham, 382 U.S. 111, 86 S.Ct. 258, 15 L.Ed.2d 194 (1965), interpreting 28 U.S.C. 2281:
The “unconstitutionality” clause of § 2281 can hardly be thought to encompass the voiding of a state statute for inconsistency with the state eonstitution. (p. 126, n. 25, 86 S.Ct. p. 267)